BOWEN, Presiding Judge.
It affirmatively appearing that the appellant’s probation was revoked and that she was not given “[a] written statement by the judge as to the evidence relied on and reasons for revoking probation”, as required by Armstrong v. State, 294 Ala. 100, 103, 312 So.2d 620 (1975), this cause is remanded with directions that the requirements and guidelines set forth in Armstrong be satisfied.
REMANDED WITH DIRECTIONS.
All Judges concur.
ON RETURN TO REMAND
The return to remand shows that the appellant’s probation revocation was in full compliance with Armstrong, supra. Therefore, the judgment of the circuit court is affirmed.
OPINION EXTENDED;
AFFIRMED.
All Judges concur.